        Case 5:19-cv-00515-LCB Document 25 Filed 04/23/20 Page 1 of 13                      FILED
                                                                                   2020 Apr-23 AM 08:45
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


                        UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ALABAMA
                           NORTHEASTERN DIVISION
DENNIS EASON                               )
                                           )
      Plaintiff,                           )
                                           )
v.                                         )   Case No.: 5:19-cv-0515-LCB
                                           )
HUNTSVILLE HOUSING                         )
AUTHORITY                                  )
                                           )
      Defendant.

                           MEMORANDUM OPINION

      This case was initially filed in the Circuit Court of Madison County,

Alabama, but was removed to this Court on April 1, 2019. (Doc. 1). In its timely

filed notice of removal, Defendant Huntsville Housing Authority (“HHA”)

asserted that this Court had original jurisdiction over the Plaintiff’s claims pursuant

to 28 U.S.C. § 1331.       A review of the complaint reveals that the Plaintiff,

appearing pro se, is asserting racial discrimination claims arising under the Fair

Housing Act, 42 U.S.C. § 3601, et. seq. Accordingly, removal was proper under

28 U.S.C. § 1441. The Plaintiff did not file a motion to remand or otherwise

contest removal.

      I.     The Plaintiff’s Complaint

      Before this case was removed to federal court, the Plaintiff filed an amended

complaint containing additional factual allegations that were missing from his
         Case 5:19-cv-00515-LCB Document 25 Filed 04/23/20 Page 2 of 13




original complaint. 1 (Doc. 6-2, p. 1). After removal, the Plaintiff filed a letter that

repeated his basic allegations and added some additional factual details. (Doc. 4).

“Pro se pleadings are held to a less stringent standard than pleadings drafted by

attorneys and will, therefore, be liberally construed.”               Tannenbaum v. United

States, 148 F.3d 1262, 1263 (11th Cir. 1998). The Court will therefore treat this

letter as a supplement to the Plaintiff’s amended complaint.

       As noted, the Plaintiff has asserted claims of racial discrimination. In his

amended complaint, the Plaintiff states that he is “seeking to file a civil rights

claim against the defendant for violation of the equal rights due to each American

citizen regardless of race as well as a violation of the Fair Housing Act.” (Doc. 6-

2, p. 3). Although the Plaintiff referred generally to other civil rights claims, he

does not specifically reference any statute besides the FHA. However, because all

of the Plaintiff’s claims relate to his residence in housing projects managed by

HHA, the Court will presume that he intended to raise his claims under the FHA.

       The Plaintiff did not specifically allege how HHA violated the FHA nor

does he specify any particular provision of the FHA. Rather, he generally contends

that HHA does not treat all races equally with regard to various penalties it

imposes on its residents. He stated that “on numerous accounts, [he] has received


1
 The record from state court reveals that the Defendant filed a motion for a more definite
statement pursuant to Rule 12(e), Ala R. Civ. P., after which the Plaintiff filed his amended
complaint.
                                                2
       Case 5:19-cv-00515-LCB Document 25 Filed 04/23/20 Page 3 of 13




punishments and penalties dissimilar to other races.” (Doc. 6-2, p. 1). However,

the only penalty the Plaintiff specifically identified was an incident in which he

was fined for allegedly tampering with the smoke detector in his apartment.

      The Plaintiff also generally alleged that HHA does not apply its eviction

procedures evenhandedly with respect to race. According to the Plaintiff, HHA

has a policy whereby residents who are convicted of drug crimes are evicted. The

Plaintiff claimed that a “Caucasian female was convicted for the illicit use of a

controlled substance and following this conviction the proper protocol of eviction

for illegal drugs was not carried out.” However, the Plaintiff says, “minorities

have been excessively evicted on unfair grounds.” (Doc. 6-2, p. 3). The Plaintiff

asserted that he has never been convicted of a crime involving illegal drugs and did

not allege that he was evicted or threatened with eviction on that ground.

      Finally, the Plaintiff claims that after he filed various complaints and

grievances with HHA, he was subjected to retaliatory threats of eviction. As

discussed above, the Plaintiff was cited for tampering with his smoke detectors.

According to the Plaintiff, the HHA persuaded a third-party inspection company to

create a false report indicating that his smoke detectors were missing from his

apartment. The Plaintiff asserted that the HHA used that violation as a basis to

threaten him with eviction. As best the Court can determine, the Plaintiff has

alleged that HHA assessed a fine for the missing smoke detectors, refused to


                                         3
         Case 5:19-cv-00515-LCB Document 25 Filed 04/23/20 Page 4 of 13




accept his rent payments until the fine was paid, and then threatened to evict him

for not paying his rent. Although not stated in his complaint, the Plaintiff concedes

that HHA waived the fine related to the smoke detectors.

       HHA has denied all of the Plaintiff’s claims and asserted numerous

defenses. Before the Court is HHA’s motion for summary judgment. (Doc. 16).

The Plaintiff did not file a timely response. 2 For the reasons that follow, the Court

finds that HHA’s motion for summary judgment is due to be granted.

       II.     HHA’s Motion for Summary Judgment

               a. HHA’s Statement of Undisputed Facts

       It is undisputed that the Plaintiff has been a resident with HHA since 1998.

Although the Plaintiff has always lived alone, he resided in a two-bedroom

apartment at Butler Terrace since he first became a HHA resident in 1998. On

December 6, 2018, the Plaintiff was transferred to a one-bedroom apartment at

Brookside. According to HHA, the Plaintiff was “over housed” for the 20 years he

lived at Butler Terrace. HHA explained that residents are sometimes placed in

housing with more bedrooms than they require in order to prevent vacancies.

However, when appropriately-sized apartments become available, residents are

transferred to those units. HHA initially notified the Plaintiff that a one-bedroom


2
 The Plaintiff’s response to the Defendant’s motion for summary judgment was due on
December 6, 2019. On January 14, 2020, the Plaintiff filed a motion for extension of time to file
his response. (Doc. 22). The Court denied that motion.
                                                4
          Case 5:19-cv-00515-LCB Document 25 Filed 04/23/20 Page 5 of 13




unit was available at Johnson Towers.                 However, citing         various medical

conditions and a fear of heights, the Plaintiff filed a grievance to avoid being

transferred to Johnson Towers. HHA ultimately acceded to the Plaintiff’s wishes

and transferred him to Brookside. At his deposition, the Plaintiff testified that,

although he initially did not want to move from Butler Terrace, he believed that

Brookside was a “nice neighborhood” and had no issues with living there. (Doc.

18-1, p. 30).      Nevertheless, it appears that the move to Brookside was the

triggering event for this lawsuit. See Id.

         It is also undisputed that, in February of 2017, a third-party inspection

company performed a safety inspection of the Plaintiff’s apartment at Butler

Terrace and cited the Plaintiff for allegedly having two smoke detectors that were

missing. The Plaintiff was fined $80 for the alleged violation, but HHA ultimately

waived the fine and did not require him to pay. However, the Plaintiff maintains

that his smoke detectors were not missing and that the report to the contrary was

false.

         The Court notes that, at the time of the Plaintiff’s deposition, HHA was in

the process of evicting him for refusing to sign an updated lease, which he claimed

not to understand.3 The Plaintiff conceded that HHA offered to explain the lease


3
 It is unclear whether actual eviction proceedings had been initiated in state court. However, as
of the date of this memorandum opinion, the Plaintiff has not filed a change of address with the
Court or otherwise indicated that he has been evicted.
                                                5
        Case 5:19-cv-00515-LCB Document 25 Filed 04/23/20 Page 6 of 13




to him, but stated that he refused because he did not trust them. However, the

complaint makes no mention of these particular eviction proceedings.

              b. Standard of Review

      Under Federal Rule of Civil Procedure 56(c), summary judgment is proper

“if the pleadings, depositions, answers to interrogatories, and admissions on file,

together with the affidavits, if any, show that there is no genuine issue as to any

material fact and that the moving party is entitled to judgment as a matter of law.”

Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). The party asking for summary

judgment always bears the initial responsibility of informing the court of the basis

for its motion and identifying those portions of the pleadings or filings which it

believes demonstrate the absence of a genuine issue of material fact. Id. at 323.

Once the moving party has met its burden, Rule 56(c) requires the non-moving

party to go beyond the pleadings and -- by pointing to affidavits, or depositions,

answers to interrogatories, and/or admissions on file -- designate specific facts

showing that there is a genuine issue for trial. Id. at 324.

      The substantive law will identify which facts are material and which are

irrelevant.   See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)

(“Anderson”). All reasonable doubts about the facts and all justifiable inferences

are resolved in favor of the non-movant. See Allen v. Bd. of Pub. Educ. For Bibb

Cty., 495 F.3d 1306, 1314 (11th Cir. 2007); Fitzpatrick v. City of Atlanta, 2 F.3d


                                           6
        Case 5:19-cv-00515-LCB Document 25 Filed 04/23/20 Page 7 of 13




1112, 1115 (11th Cir. 1993). A dispute is genuine “if the evidence is such that a

reasonable jury could return a verdict for the nonmoving party.” Anderson, 477

U.S. at 248. If the evidence is merely colorable, or is not significantly probative,

summary judgment may be granted. See id. at 249.

      When faced with a “properly supported motion for summary judgment, [the

non-moving party] must come forward with specific factual evidence, presenting

more than mere allegations.” Gargiulo v. G.M. Sales, Inc., 131 F.3d 995, 999 (11th

Cir. 1997). As Anderson teaches, under Rule 56(c) a plaintiff may not simply rest

on her allegations made in the complaint; instead, as the party bearing the burden

of proof at trial, she must come forward with at least some evidence to support

each element essential to her case at trial. See Anderson, 477 U.S. at 252. “[A]

party opposing a properly supported motion for summary judgment ‘may not rest

upon the mere allegations or denials of [her] pleading, but . . . must set forth

specific facts showing that there is a genuine issue for trial.’” Id. at 248 (citations

omitted).

      Summary judgment is mandated “against a party who fails to make a

showing sufficient to establish the existence of an element essential to that party’s

case, and on which that party will bear the burden of proof at trial.” Celotex Corp.,

477 U.S. at 322. “Summary judgment may be granted if the non-moving party’s

evidence is merely colorable or is not significantly probative.” Sawyer v. Sw.


                                          7
        Case 5:19-cv-00515-LCB Document 25 Filed 04/23/20 Page 8 of 13




Airlines Co., 243 F. Supp. 2d 1257, 1262 (D. Kan. 2003) (citing Anderson, 477

U.S. at 250-51).

      “[A]t the summary judgment stage the judge’s function is not himself to

weigh the evidence and determine the truth of the matter but to determine whether

there is a genuine issue for trial.” Anderson, 477 U.S. at 249. “Essentially, the

inquiry is ‘whether the evidence presents a sufficient disagreement to require

submission to the jury or whether it is so one-sided that one party must prevail as a

matter of law.” Sawyer, 243 F. Supp. 2d at 1262 (quoting Anderson, 477 U.S. at

251-52); see also LaRoche v. Denny’s, Inc., 62 F. Supp. 2d 1366, 1371 (S.D. Fla.

1999) (“The law is clear . . . that suspicion, perception, opinion, and belief cannot

be used to defeat a motion for summary judgment.”).


             c. Discussion

      In its motion for summary judgment, HHA argues that there is no genuine

issue of material fact as to the Plaintiff’s FHA claim. The Court agrees. To

prevail on a claim of race discrimination under the FHA, a plaintiff must prove

either “(1) intentional discrimination, (2) discriminatory impact, or (3) a refusal to

make a reasonable accommodation.” Bonasera v. City of Norcross, 342 F. App’x

581, 583 (11th Cir. 2009)(citing Schwarz v. City of Treasure Island, 544 F.3d 1201

(11th Cir. 2008); Hallmark Developers, Inc. v. Fulton Cty., Ga., 466 F.3d 1276,

1283 (11th Cir. 2006)). The Plaintiff did not allege that HHA refused to make an
                                          8
        Case 5:19-cv-00515-LCB Document 25 Filed 04/23/20 Page 9 of 13




accommodation. Rather, he has alleged that HHA took certain actions against him

based on his race and that it retaliated against him when he filed grievances. Thus,

he has alleged intentional discrimination in the form of disparate treatment and

retaliation.

       Disparate treatment claims are those that assert “discriminatory intent or

motive.” Tex. Dep’t of Housing & Cmty. Affairs v. Inclusive Cmty. Project, Inc.,

135 S. Ct. 2507, 2513 (2015)(quoting Ricci v. DeStafano, 557 U.S. 557, 577

(2009)). In order to prove disparate treatment, a plaintiff is required “to show that

he has actually been treated differently than similarly situated” Caucasians.

Schwarz, 544 F.3d at 126. See also Douglas Energy Relief Ass’n v. City of

Douglas, Ga., 556 F. App’x 820, 822 (11th Cir. 2014)(citing Schwarz, 544 F.3d at

1216). Thus, to prevail on his disparate treatment claim, the Plaintiff must prove

not only that he was treated differently, but that HHA “actually intended or [was]

improperly motivated in [its] decision to discriminate against persons protected by

the FHA.” Bonasera, 342 F. App’x at 584 (quoting Reese v. Miami–Dade Cty.,

242 F. Supp. 2d 1292, 1301 (S.D. Fla. 2002)).          Likewise, to prevail on his

retaliation claim, Eason must provide evidence that HHA’s “adverse decisions

were motivated by an intent to retaliate against [him] or harass [him].” Binns v.

City of Marietta, Ga., 704 F. App’x 797, 802 (11th Cir. 2017).




                                         9
       Case 5:19-cv-00515-LCB Document 25 Filed 04/23/20 Page 10 of 13




      The Eleventh Circuit has held that the three-part burden of proof test

developed in McDonnell Douglas Corp. v. Green, 411 U.S. 792, 93 S.Ct. 1817, 36

L.Ed.2d 668 (1973), governs the analysis of discrimination claims brought under

the FHA. Sec'y, U.S. Dep't of Hous. & Urban Dev., on Behalf of Herron v.

Blackwell, 908 F.2d 864, 870 (11th Cir. 1990). Under that test:

      First, the plaintiff has the burden of proving a prima facie case of
      discrimination by a preponderance of the evidence. Second, if the
      plaintiff sufficiently establishes a prima facie case, the burden shifts to
      the defendant to ‘articulate some legitimate, nondiscriminatory
      reason’ for its action. Third, if the defendant satisfies this burden, the
      plaintiff has the opportunity to prove by a preponderance that the
      legitimate reasons asserted by the defendant are in fact mere pretext.
Id. quoting Pollitt v. Bramel, 669 F.Supp. 172, 175 (S.D. Ohio 1987)(Fair Housing

Act claim)(quoting in turn McDonnell Douglas, 411 U.S. at 802, 804, 93 S.Ct. at

1824, 1825) (citations omitted).

      The Plaintiff did not file a response to HHA’s motion for summary

judgment. Thus, he has failed to “come forward with specific factual evidence,

presenting more than mere allegations.” Gargiulo v. G.M. Sales, Inc., 131 F.3d

995, 999 (11th Cir. 1997). Nevertheless, this Court has thoroughly examined the

record and can find no evidence, aside from the Plaintiff’s speculation, that HHA’s

actions were motivated by the Plaintiff’s race. Thus, the Plaintiff has failed to

establish a prima facie case of discrimination.




                                          10
       Case 5:19-cv-00515-LCB Document 25 Filed 04/23/20 Page 11 of 13




      As to the Plaintiff’s allegation that HHA does not apply its eviction policies

evenhandedly with respect to race, he offered only a blanket allegation that a white

female was not evicted following a drug conviction. The Court questions whether

the Plaintiff even has standing to bring such a claim when it is undisputed that he

has not been evicted or threatened with eviction based on a criminal conviction. It

is undisputed that the Plaintiff has never been convicted of a crime involving

illegal drugs. Nevertheless, at his deposition, Eason testified that he did not know

the white female’s name, where she lived, or the specific crime she was convicted

of. Thus, even if this claim were proper, Eason has failed to produce or identify

any evidence that a person of a different race was treated more favorably. Thus, he

has not shown a prima facie case of discrimination under the FHA with regard to

this claim.

      As to the Plaintiff’s allegation that the citation he received regarding his

smoke detectors was racially motivated or done in retaliation for his complaints,

there is simply nothing in the record that would support that claim. As noted, the

Plaintiff even admitted that HHA waived the fine it had imposed once it discovered

that there were no photographs to support the allegation. Thus, even if the Plaintiff

had identified residents of a different race who were not cited and fined for having

missing smoke detectors - which he did not - it does not appear that HHA took any

adverse action against him. Again, even viewing the evidence in the light most


                                         11
       Case 5:19-cv-00515-LCB Document 25 Filed 04/23/20 Page 12 of 13




favorable to the Plaintiff, the Court finds no evidence that would establish a prima

facie case of discrimination be it disparate treatment or retaliation.

      In his complaint, the Plaintiff alleged that he had been subjected to

discriminatory punishments and penalties on “numerous accounts.” However, the

above-mentioned instances were the only ones that he specifically mentioned in his

complaint. At his deposition, the Plaintiff discussed other instances in which he

felt like HHA discriminated against him, e.g., giving him a racially-motivated

parking citation and moving him to a smaller apartment because of his race. The

Plaintiff brought several photographs and documents to his deposition which the

Court has reviewed. However, nothing in the record demonstrates a discriminatory

motive on the part of HHA with respect to any of its dealings with the Plaintiff.

Thus, the Plaintiff has failed to demonstrate a prima facie case of discrimination

under the FHA with respect to any of his claims. Because the Plaintiff has failed to

meet the first prong of the McDonnel-Douglass framework, the Court need not

examine the remaining factors.


      III.   Conclusion


      For the foregoing reasons, the Court finds that the Plaintiff has failed to

demonstrate a prima facie case of discrimination under the FHA with respect to

any of his claims. Accordingly, there exists no genuine issue of material fact to be


                                          12
       Case 5:19-cv-00515-LCB Document 25 Filed 04/23/20 Page 13 of 13




determined at a trial, and summary judgment is due to be GRANTED in favor of

HHA. A final order will be entered separately.


      DONE and ORDERED April 23, 2020.



                                   _________________________________
                                   LILES C. BURKE
                                   UNITED STATES DISTRICT JUDGE




                                       13
